[Cite as Patterson v. Burnside, 2014-Ohio-2064.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                  Nos. 100942 and 101296



                          DAVID PATTERSON, ET AL.

                                                                 RELATORS

                                                   vs.

                     JUDGE JANET BURNSIDE, ET AL.
                                                                 RESPONDENTS




                                           JUDGMENT:
                                           WRIT DENIED


                                           Writ of Prohibition
                                           Motion No. 472453
                                           Order No. 474706


        RELEASE DATE: May 14, 2014
ATTORNEY FOR RELATORS

John Wood
281 Corning Drive
Bratenahl, Ohio 44108


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Charles E. Hannan
       David G. Lambert
Assistant County Prosecutors
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
FRANK D. CELEBREZZE, JR., P.J.:

       {¶1} Relator, David Patterson, filed an original action (8th Dist. Cuyahoga No.

100942) requesting this court to issue a writ of prohibition preventing respondents, Judge

Janet Burnside and Sheriff Frank Bova, from issuing or enforcing a writ of possession

because he believes respondents patently and unambiguously lack jurisdiction to proceed.

 Subsequently, relators, David Patterson and Marva Patterson, (collectively referred to as

“Patterson”), filed another original action (8th Dist. Cuyahoga No. 101296) against the

same respondents and seeking the same relief.        Respondent judge issued a writ of

execution on March 26, 2014, which respondent sheriff allegedly intends to serve. These

actions have been consolidated for disposition. Respondents filed a motion for summary

judgment in case number 100942, which Patterson has opposed. After the second action

was filed, Patterson was sua sponte granted leave to supplement the brief in opposition to

respondents’ motion for summary judgment. For the reasons that follow, respondents’

motion for summary judgment is granted.

       {¶2} A writ of prohibition “is an extraordinary remedy that is granted in limited

circumstances with great caution and restraint.” State ex rel. Corn v. Russo, 90 Ohio

St.3d 551, 554, 740 N.E.2d 265 (2001). Before it can be granted, Patterson must prove

that: “(1) the lower court is about to exercise judicial power, (2) the exercise of power is

unauthorized by law, and (3) relator possesses no other adequate remedy at law.” Id.

However, when a court is patently and unambiguously without jurisdiction to act

whatsoever, the availability or adequacy of a remedy is immaterial. State ex rel. Tilford
v. Crush, 39 Ohio St. 3d 174, 529 N.E.2d 1245 (1988).              Therefore, if the lack of

jurisdiction is patent and unambiguous, the writ will be granted upon proof of the first

two elements alone.

       {¶3} Absent such a patent and unambiguous lack of jurisdiction, a court having

general jurisdiction of the subject matter of an action has “the right to determine the

bounds of its own jurisdiction, and any error in that determination could be remedied

upon appeal.” Lingo v. State, Slip Opinion No. 2014-Ohio-1052, ¶ 41, citing State ex

rel. Miller v. Lake Cty. Court of Common Pleas, 151 Ohio St. 397, 86 N.E.2d 464 (1949),

paragraph three of the syllabus.

       {¶4} Patterson argues that respondent judge patently and unambiguously lacks

jurisdiction to issue the writ of possession. First, Patterson maintains that the initial writ

was returned unexecuted after 60 days and was therefore abandoned and extinguished,

thereby barring the issuance of any further writ of possession.              It appears to be

Patterson’s position that the sole remedy of the creditor is now through an action for

amercement or a common law action for damages against the sheriff.                  Secondly,

Patterson maintains that the court lacked jurisdiction to issue the second writ because he

contends neither the trustee nor the bank have standing in the underlying litigation

because the bank assigned its interest to the trustee, who is not a party.

       {¶5} The underlying litigation involves a foreclosure action.             Clearly, the

Cuyahoga County Court of Common Pleas and the respondent judge have jurisdiction

over the complaint for foreclosure and possess the inherent and statutory authority to
enter judgment in the case. In fact, this court reversed the respondent judge’s order that

had granted Patterson’s motion to vacate the foreclosure order and sheriff’s sale in

CitiMortgage, Inc. v. Patterson, 8th Dist. Cuyahoga No. 98360, 2012-Ohio-5894, 984
N.E.2d 392. We remanded the matter to respondent judge with a mandate to reinstate the

foreclosure judgment and sheriff sale.

       {¶6} Following the remand in CitiMortgage, Patterson filed a motion for relief

from judgment, which was denied on October 29, 2013. On January 27, 2014, Patterson

also filed motions to vacate the confirmation of sale, to vacate the sale, to return the order

of sale without execution, and to vacate and set aside the judgment of foreclosure. In the

meantime, the initial writ of possession was returned “cancelled: per deputies due to

wrong broker on paperwork.” Another writ of possession was then issued.

       {¶7} Relator has provided no authority to support the position that respondents are

patently and unambiguously without jurisdiction to issue and execute upon a second

corrected writ of possession in a foreclosure case after an initial writ was returned for the

reason that it was “cancelled: per deputies due to wrong broker on paperwork.” While

the law provides that the abandonment of a writ discharges the property and destroys the

rights the creditor obtained pursuant to a writ unexecuted for 60 days, it does not appear

to preclude the issuance of a subsequent or corrected writ of possession involving the

same property in favor of that creditor or a different creditor. E.g. In re Takacs v.

Baldwin, 106 Ohio App. 3d 196, 665 N.E.2d 736 (6th Dist.1995) (amercement action was

filed after the debtor’s property had disappeared and could not be located after multiple
writs had been issued but were unsuccessfully executed by the sheriff); see also Johnson

v. Graham Lighter Corp., 83 Ohio App. 489, 80 N.E.2d 690 (8th Dist.1948) (writ of

possession that was returned unexecuted extinguished the first creditor’s rights under that

writ such that the subsequently issued alias writ in favor of the first creditor did not take

priority over an intervening writ of possession that was issued in favor of a different

creditor over the same property). Therefore, there is no basis for concluding that the

respondents patently and unambiguously lack jurisdiction to issue and execute the writ of

possession.

       {¶8} Errors concerning a party’s standing and whether the trial court properly

determined the bounds of its own jurisdiction can be remedied on direct appeal, and not

all cases involving an alleged lack of standing merit the issuance of a writ. Lingo,

2014-Ohio-1052, ¶ 41; Fed. Home Loan Mtge. Corp. v. Schwartzwald, 134 Ohio St. 3d
13, 2012-Ohio-5017, 979 N.E.2d 1214.

       {¶9} Accordingly, we grant respondents’ motion for summary judgment,              and

relators’ request for a writ of prohibition is denied. State ex rel. Waller v. Indus. Comm.

of Ohio, 143 Ohio St. 475, 55 N.E.2d 800 (1944), quoting State ex rel. Brophy v.

Cleveland, 141 Ohio St. 518, 49 N.E.2d 175, paragraph two of the syllabus (“A writ of

mandamus will not issue in a second action between the same parties or between parties

representing such parties to require the performance of what the court in the first action

has already ordered to be done”). Relators to pay costs. The court directs the clerk of
court to serve all parties with notice of this judgment and its date of entry upon the

journal as required by Civ.R. 58(B).

      {¶10} Writ denied.



FRANK D. CELEBREZZE, JR., PRESIDING JUDGE

SEAN C. GALLAGHER, J., and
KATHLEEN ANN KEOUGH, J., CONCUR